Citation Nr: 0615951	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma secondary to 
a service-connected depressive disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to exposure to ionizing 
and non-ionizing radiation.

5.  Entitlement to service connection for a lung disability 
due to tobacco use or nicotine dependence during service.

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for residuals of a head 
injury.

8.  Entitlement to service connection for residuals of 
chemical exposure.

9.  Entitlement to an effective date earlier than February5, 
1999 for the grant of service connection for a depressive 
disorder.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran had requested a Travel Board Hearing before  a 
Veterans Law Judge and one was scheduled in December 2005, 
but he declined to testify without his attorney.  See VA 
letter to veteran dated November 1, 2005, included in the 
claims folder.  

The issue of eligibility for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) (West 2002) is the 
subject of a separate Board decision.

The issues of entitlement to service connection for asthma 
based on new and material evidence, or claimed as secondary 
to a service connected depressive disorder and the issue of 
entitlement to an effective date earlier than February 5, 
1999 for the grant of service connection for a depressive 
disorder are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  Chronic back disability was not present in service and is 
not otherwise shown to be related to service.

2.  Chronic neck disability was not present in service and is 
not otherwise shown to be related to service.

3.  Chronic disability of the head was not present in service 
and is not otherwise shown to be related to service.

4.  The veteran does not have a disability associated with 
exposure to chemicals in service.

5.  The medical evidence does not establish that the 
veteran's COPD is related to exposure to radiation in 
service.

6.  The veteran's claim for service connection for a lung 
disability due to tobacco use or nicotine dependence nicotine 
dependence was received at the RO in February 1999.

7. The veteran does not have a lung disability that is 
related to service, including any tobacco use or nicotine 
dependence acquired during service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a neck injury were not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Residuals of a head injury were not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The veteran does not suffer from a disability associated 
with exposure to chemicals in service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303 (2005).

5.  COPD was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101(3), 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).

6. The veteran's claim of service connection for nicotine 
dependence, due to in-service tobacco use, lacks legal merit. 
38 U.S.C.A. §§ 1103, 1131, (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
April 2002 and March 2003 that told him what was necessary to 
for his claims to be granted.  With regard to elements (2) 
and (3), the Board notes that the RO's April 2002 and March 
2003 letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2003 letter asked the appellant to tell VA 
about any additional information or evidence that he wanted 
VA to obtain for him.  The Board finds that the requirements 
of the fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the July 2004 SOC, the date of last adjudication 
of his claim by the RO.  The veteran has been told what he 
must show and there is no indication of prejudice to the 
veteran based on the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and Social Security records.  The 
veteran has not indicated that there is additional evidence 
available that is obtainable.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
residuals of a neck injury, back injury, or head injury, 
exposure to chemicals, COPD due to exposure to radiation, or 
a lung disability due to tobacco use or nicotine dependence 
because there is no evidence of pertinent disability in 
service.  The veteran has been diagnosed with these 
disabilities but there is no evidence that the veteran 
suffered from these disabilities while in service.  The 
veteran's service medical records do not show any complaints 
of these disabilities or any treatment for these 
disabilities.  Thus, while there is evidence of current 
treatment, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any findings in service, any opinion relating 
these disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for residuals of a 
back injury, neck injury, head injury, and exposure to 
chemicals

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability".  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The veteran's service medical records do not show any 
complaints of a  back injury, neck injury, or head injury.  
The veteran's separation examination was normal and there is 
no indication of any injury in service or any residual 
disability of the back, neck, or head.

The veteran has asserted he has residuals of back, neck, and 
head injuries that are related to service, but none of the VA 
or private medical records suggests that he has residuals of 
back, neck, or head injuries that are related to service.  
Similarly, the Social Security records do not suggest a link 
to service.  There is no indication that these disabilities 
are linked to service or were first manifested in service.

Although the veteran may suffer from residuals of back, neck, 
or head injuries, there is no medical evidence of a similar 
disability in service, and no medical opinion suggesting a 
link to service.  The veteran believes that these 
disabilities are related to service, but as a lay person, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that service connection 
for residuals of a back injury, residuals of a neck injury, 
and residuals of a head injury is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for these disabilities is denied.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran has claimed that he was exposed to chemicals in 
service.  Mere exposure to something is not a disability, 
rather there must be an actual disability related to the 
exposure.  In this case there is no medical evidence in the 
file that the veteran suffers from any disability related to 
exposure to chemicals in service.  None of the VA, Social 
Security, or private treatment records suggest that the 
veteran has a disability that is related to in-service 
exposure to chemicals.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Since there is 
insufficient current medical evidence of any disability 
associated with exposure to chemicals in service, service 
connection for this condition is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

III.  Service connection for COPD due to exposure to 
radiation

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity".  COPD is not included on the list of presumptive 
diseases.  In addition, the veteran did not participate in a 
"radiation-risk activity" as defined by the regulation, 
while in service.  The regulation defines "radiation-risk 
activity" as (A) on site participation in a test involving 
the atmospheric detonation of a nuclear device; (B) the 
occupation of Hiroshima or Nagasaki, Japan; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2003).  
Since the veteran did not participate in a defined 
"radiation-risk activity", he is not eligible for 
presumptive service connection.

COPD is also not listed as a "radiogenic" disease under the 
provisions of 38 C.F.R. § 3.311(b)(2)(xxii).  Therefore, 
there is no basis for service connection under this 
regulation either.  

The veteran has stated that he was exposed to radiation at a 
Nike Hercules site near Fairbanks, Alaska.  The veteran's 
service personnel records show that he was a light weight 
vehicle driver while serving in Alaska.  There is no 
indication in the service records of any exposure to 
radiation.  There is no medical evidence in the file that 
links the veteran's COPD with exposure to radiation.  None of 
the VA, Social Security , or private medical records suggest 
such a link.  In the absence of any showing of exposure to 
radiation, and in the absence of any medical opinion linking 
the veteran's COPD to radiation exposure in service, there is 
no basis for service connection for COPD based on exposure to 
radiation.  38 U.S.C.A. § 1131 (West 2002; 38 C.F.R. § 3.303 
(2005).

IV.  Service connection for a lung disability related to 
tobacco use or nicotine dependence.

VA laws and regulations provide that service connection is 
not warranted for a disability caused by smoking, if the 
claim was filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2005).  The regulation implements 
section 1103 and provides as follows: (a) For claims received 
by VA after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service. For the purpose of this 
section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco. (b) The provisions of paragraph (a) of this 
section do not prohibit service connection if: (1) the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service. For purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected 
on some basis other than the veteran's use of tobacco 
products during service, or that the disability became 
manifest or death occurred during service; or (2) The 
disability or death resulted from a disease or injury that 
appeared to the required degree of disability within any 
applicable presumptive period under §§ 3.307, 3.309, 3.313, 
or 3.316; or (3) Secondary service connection is established 
for ischemic heart disease or other cardiovascular disease 
under § 3.310(b). (c) For claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under § 3.310(a).  38 
C.F.R. § 3.300 (2002).

The veteran's initial claim for service connection for a lung 
disability claimed as caused by tobacco use or nicotine 
dependence was received in February 1999.  In light of the 
law and regulations, the Board finds that there is no legal 
basis for the benefits claimed on appeal, as Congress has now 
prohibited the award of service connection for injury or 
disease resulting from the use of tobacco products in 
service. Further, the provisions of 38 C.F.R. § 3.300(a) 
implements section 1103 and states that, "[f]or claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service- connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service." The regulation 
further defines tobacco products to include cigarettes. 38 
C.F.R. § 3.300 (2005).

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award service 
connection for a lung disability.  The Court has held that, 
in cases where the law is dispositive of the claim, the claim 
should be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
veteran's claim, specifically prohibits the payment of 
benefits for a disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service. Therefore, there is a 
lack of entitlement under the law and the claim must be 
denied. Id

The law and regulations do not prohibit an award of service 
connection for a lung disability which is otherwise shown to 
have been incurred in or aggravated by service.  See, 38 
U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2) (2005).

Service medical records are negative for any lung disability 
and the separation examination was normal.  None of the VA, 
Social Security, or private treatment records suggests a link 
to service other than the long term use of tobacco.  There is 
no basis for a grant of service connection for a lung 
disability, because there is no indication of a lung 
disability in service and no medical evidence of a link to 
service.  The veteran believes that his lung disability is 
related to service, but as a lay person, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that service connection for a lung 
disability is not warranted.  The preponderance of the 
evidence is against the veteran's claim and service 
connection for these disabilities is denied.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

In reaching the decisions in all of the veteran's claims, the 
Board has considered the benefit- of-the-doubt rule; however, 
as the preponderance of the evidence is against the veteran's 
claim, such rule is not for application in this case. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of chemical 
exposure is denied.

Entitlement to service connection for COPD, claimed as a 
result of exposure to radiation, is denied.

Entitlement to service connection for a lung disability, 
claimed as a result of tobacco use in service or nicotine 
dependence, is denied.


REMAND

VA has not sent VCAA notice to the veteran with respect to 
his attempt to reopen a claim for service connection for 
asthma.  In addition, VA has not sent proper VCAA notice for 
the claim of entitlement to an earlier effective date for the 
grant of service connection for a depressive disorder.  VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.  See, Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App., March 3, 2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App., March 31, 2006).  
The RO should ensure that the veteran is provided correct 
notice of what is needed for a claim to be reopened, and for 
an earlier effective date to be granted.

The veteran has claimed alternatively, that his asthma is 
secondary to his service-connected depressive disorder.  The 
Board finds that the veteran should be provided examination 
to determine the etiology of his asthma and whether or not it 
is related to his depressive disorder.  The Court has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.  
The RO should specifically inform him of 
the criteria for reopening a claim 
including specifically defining what 
"new" and "material" mean.  In 
addition, the RO should ensure that the 
veteran is informed of the criteria for 
the grant of an earlier effective date 
for service connection.  See, Dingess v. 
Nicholson, No 01-1917 (U.S. Vet App., 
March 3, 2006) and Kent v. Nicholson, No 
04-181 (U.S. Vet App., March 31, 2006).

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his asthma.  The 
veteran has claimed that his asthma is 
related to his depressive disorder.  The 
examiner should review the claims folder 
before the examination.  All necessary 
tests should be conducted.  If asthma is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
asthma was either (a) caused by or (b) 
aggravated by the veteran's service-
connected depressive disorder.  See, 
Allen v. Brown, 7 Vet. App. 439 (1995).  
A complete rationale for the opinions 
given should be provided.

3.  The veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


